SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-18F-1 NOTIFICATION OF ELECTION PURSUANT TO RULE 18f-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 THE HARTFORD ALTERNATIVE STRATEGIES FUND NOTIFICATION OF ELECTION The undersigned registered open-end investment company hereby notifies the Securities and Exchange Commission that it elects to commit itself to pay in cash all redemptions by a shareholder of record as provided by Rule 18f-1 under the Investment Company Act of 1940. It is understood that this election is irrevocable while such Rule is in effect unless the Commission by order upon application permits the withdrawal of this Notification of Election. Pursuant to the requirements of Rule 18f-1 under the Investment Company Act of 1940, the registrant has caused this notification of election to be duly executed on its behalf in the city of Hartford and state of Connecticut on the 12th day of October 2011. The Hartford Alternative Strategies Fund By: /s/ Edward P. Macdonald Edward P. Macdonald Vice President, Secretary and Chief Legal Officer Attest: By: /s/ Elizabeth L. Schroeder Elizabeth L. Schroeder The Hartford Alternative Strategies Fund Vice President
